 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-100-MCE
11
                                    Plaintiff,           STIPULATION TO CONTINUE STATUS
12                                                       CONFERENCE AND EXCLUDE TIME PERIODS
                            v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                       ORDER
     LUIS ARMANDO RIOS GARCIA,
14                                                       DATE: June 6, 2019
                                    Defendant.           TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
16
                                                 STIPULATION
17
            1.      By previous order, this matter was set for status on June 6, 2019.
18
            2.      On May 9, 2019, this case was ordered related to the existing matter of United States v.
19
     LNU, et al., Case No. 2:18-CR-164-MCE, and assigned to the Honorable Judge Morrison C. England,
20
     Jr. That existing matter is set for a status conference on August 22, 2019. Luis Armando Rios-Garcia is
21
     a defendant in both matters.
22
            3.      By this stipulation, counsel for the United States and counsel for defendant Luis
23
     Armando Rios-Garcia move to continue the status conference in this matter until August 22, 2019, to
24
     bring it into synchronous schedule with the related matter, thereby conserving judicial resources, and to
25
     exclude time between June 6, 2019, and August 22, 2019, under Local Code T4.
26
            4.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)     The government has represented that it has produced discovery in the related
28
            matter, and is in the process of producing additional discovery in this matter, in the form of
      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
      TIME; [PROPOSED] FINDINGS AND ORDER
 1          investigative reports and photographs, as well as video files, including post-arrest interviews,

 2          which the defendant will need time to review, discuss with his counsel, and pursue investigation.

 3                 b)       Counsel for the defendant believes that failure to grant the above-requested

 4          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 c)       Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 d)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of June 6, 2019 to August 22, 2019,

11          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12          because it results from a continuance granted by the Court at defendant’s request on the basis of

13          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14          of the public and the defendant in a speedy trial.

15          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19    Dated: June 4, 2019                                     MCGREGOR W. SCOTT
                                                              United States Attorney
20
                                                              /s/ James R. Conolly
21                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
22

23    Dated: June 4, 2019                                     /s/ Peter Kmeto
                                                              PETER KMETO
24                                                            Counsel for Defendant
                                                              Luis Armando Rios-Garcia
25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          2
      TIME; [PROPOSED] FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including August 22,

 9 2019, shall be excluded from computation of time within which the trial of this case must be

10 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

11 T4). It is further ordered that the June 6, 2019 status conference shall be continued until August 22,

12 2019, at 10:00 a.m.

13

14 DATED: June 5, 2019

15

16                                                _______________________________________
                                                  MORRISON C. ENGLAND, JR.
17                                                UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; [PROPOSED] FINDINGS AND ORDER
